Title: To Benjamin Franklin from Anthony Tissington, 20 January 1767
From: Tissington, Anthony
To: Franklin, Benjamin


Dear Sir
Alfreton 20th. Jany 1767
My last told you of an hare; Yesterday she was returnd me hither as no Carriage could pass, and I send this to prevent you the trouble of inquiring; We have yet no passage in the Country; no post from North or South since last Wednesday, but hope for one today as roads are cutting thro’ the snow.
The Winter is now calm, the sky clear; the frost severe; and the Glass rising gradually; so that this weather seems to be Set in; and I may perhaps pay you a visit, and return hither before the frost break. I purpose to set out on Thursday, and be in Town on Saturday next if I can and am Joind by my wife in best wishes to you and Mrs. Stephenson. Dear Friend Yours all ways
Anth Tissington
Mr. Gell our Attorney dyed Suddenly last Thursday so that I come alone to be both [torn] and Attorney.
 Addressed: To / Benjamin Franklin Esqr / at Mrs Stephensons in Craven Street in / the Strand / London